UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-4553



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JOSE LUIS PAREDES,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00255-D-2)


Submitted:     April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Slade C. Trabucco, SULLIVAN, TRABUCCO & WAGONER, LLP, Wilmington,
North Carolina, for Appellant.    Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Luis Paredes pled guilty to aiding and abetting an

armed bank robbery, 18 U.S.C. §§ 2, 2113(a), (d) (2000) (Count

One), and possession of a firearm by an illegal alien, 18 U.S.C.

§ 922(g)(5) (2000) (Count Three), and was sentenced to a term of

eighty months imprisonment, followed by supervised release terms of

five years on Count One and three years on Count Three.            Paredes’

appellate     attorney   has   filed   a   brief   pursuant   to     Anders

v. California, 386 U.S. 738 (1967), acknowledging that Paredes

waived his right to appeal his sentence and stating that, in his

view, there are no meritorious issues for appeal, but challenging

the enhancement Paredes received for discharge of a firearm, U.S.

Sentencing Guidelines Manual § 2B3.1(b)(2)(A) (2006).

            Paredes has filed a pro se supplemental brief alleging

ineffective assistance of counsel, stating that he now wishes to

withdraw his guilty plea to Count Three, and asserting that his

sentence was unreasonable.       For the reasons explained below, we

affirm Paredes’ conviction, but grant the government’s motion to

dismiss Paredes’ appeal of his sentence.

            Our review of the record discloses that the district

court complied with the requirements of Fed. R. Crim. P. 11 in

accepting Paredes’ guilty plea, and that the guilty plea was

knowing and voluntary. See Blackledge v. Allison, 431 U.S. 63, 73-

74 (1977) (defendant’s statements at guilty plea hearing presumed


                                  - 2 -
true).   In addition, when the district court questions a defendant

about the waiver provision in his plea agreement before accepting

his plea, as happened here, the waiver is valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

Claims of ineffective assistance of counsel are not cognizable on

direct   appeal    unless   the     record     conclusively     demonstrates

ineffectiveness,   which    is   not    the   case   here.    United   States

v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).            We find no merit

in the other issues raised in the pro se supplemental brief.

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.           Accordingly, we affirm

Paredes’ conviction, but dismiss his appeal of his sentence.            This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that such a petition be

filed,   but   counsel   believes      that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on the client.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART



                                    - 3 -